Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 9, 1975, convicting him of four counts of criminal possession of a controlled substance in the third degree and four counts of criminally selling a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review an order of the same court, dated April 8, 1975, which denied defendant’s motion to set aside the verdict. Judgment and order affirmed on the opinion of Mr. Justice Jones at Criminal Term. The determination herein is consistent with the recent Court of Appeals decision in People v Pena (37 NY2d 642). Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.